t c memo united_states tax_court julian p kornfeld petitioner v commissioner of internal revenue respondent docket no filed date julian p kornfeld pro_se clarke l randall for petitioner elizabeth downs for respondent memorandum opinion tannenwald judge respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioner is entitled to amortize the cost of acquiring a life interest in tax-exempt_bonds where others simultaneously acquired the remaining interests the case was submitted fully stipulated under rule all of the stipulated facts including those contained in the attached exhibits are found accordingly petitioner resided in oklahoma city oklahoma at all relevant times including the time when he filed his petition herein he filed timely individual income_tax returns for and petitioner is an experienced lawyer particularly in the fields of business and tax law he has two daughters meredith kornfeld meredith and nancy kornfeld nancy both of whom were adults and college graduates at all relevant times at those all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts contains a detailed description of petitioner's experience and of his analysis of the pertinent authorities prior to entering into the transactions involved herein petitioner has emphasized the description and the analysis presumably to persuade the court that his expertise should be a significant factor influencing us to arrive at a conclusion favorable to him respondent has utilized the description presumably to persuade us that petitioner's tax motivation predominated and should persuade us to decide the instant case in her favor we consider petitioner's background and analysis peripheral as to respondent's use of it and irrelevant as to petitioner's use of it to the accomplishment of the task before us namely independently to reach our own conclusions based on the stipulated factual elements of the transactions involved times petitioner also had a long-time secretary and administrative assistant patsy d permenter permenter who was also an adult at such times and not otherwise related to petitioner petitioner acting through a revocable_trust of which he and permenter were trustees entered into agreements entitled joint purchases of life estates and remainder interests pursuant to which the parties would identify securities to be acquired in which petitioner would have a life_estate and the other parties would have interests as indicated by the following date agreement - remainder interests in meredith and nancy date agreement - remainder_interest in nancy date agreement - secondary life interest in nancy and remainder_interest in permenter date agreement - secondary life interest in nancy and remainder_interest in permenter all of the agreements provided that the parties would identify securities for joint investment by executing an agreed form designated by the parties as exhibit a that each would pay a proportionate share of the purchase_price of the joint investments and that the disposition of any such investments could be made only upon the direction of all parties the bonds purchased were tax-exempt_bonds and were acquired from unknown third parties through prudential bache securities prudential bache or from prudential bache's own inventory of bonds prudential bache confirmed each purchase involved herein by a confirmation slip addressed to the julian p kornfeld life_estate with an oklahoma city address after the purchases but before the closing dates petitioner would calculate the value of the respective interests in the bonds that he and the other parties were acquiring the exhibits a executed by the parties were dated the same day as the prudential bache confirmations petitioner's calculations were based upon the actuarial values published by the internal_revenue_service the allocations reflected in such calculations are not disputed by respondent based upon the aforesaid calculations petitioner would furnish nancy meredith and permenter with the amounts indicated as their share of the purchase_price this would be accomplished either by check or wire transfer to the respective bank accounts before the closing date of the purchase during the years in issue nancy's bank account was in minneapolis minnesota meredith's bank account was in los angeles california and permenter's in oklahoma city oklahoma with respect to every purchase the amounts furnished by petitioner were deposited in the bank accounts thereafter and before the closing dates nancy meredith and permenter issued their separate checks to prudential bache in the amounts reflected in petitioner's calculations as allocable to the interest each was acquiring the monthly statements of prudential bache for the julian p kornfeld life_estate indicated the separate receipt of funds from petitioner meredith nancy and permenter neither meredith nancy nor permenter was under any legal_obligation to utilize the funds received from petitioner to acquire their interests in the purchased bonds however they and petitioner intended that the funds would be so used annexed hereto as exhibit is a schedule reflecting the date and amount of each bond purchase involved herein the closing date of prudential bache dates of petitioner's gift sec_3 to the other parties and the dates of payments by petitioner and the other parties petitioner furnished nancy meredith and permenter with funds in rounded amounts equal to the payments they made to prudential bache neither nancy meredith nor permenter expended any amount in excess of the funds so furnished to make any part of such payments petitioner filed gift_tax returns reflecting the gifts to nancy meredith and permenter but paid no tax on account of the unified_credit see sec_2505 petitioner reported no other gifts to meredith nancy or permenter during the years at issue the use of the word gifts is not dispositive of the subject of the gifts by petitioner ie of funds or interests in the bonds which is the critical issue herein when purchased bonds were redeemed each party to the agreements received their proceeds based upon the actuarial values thereof published by the internal_revenue_service the values are not disputed by respondent at issue is the right of petitioner to amortize ratably over his expected life his cost of acquiring his life interests in bonds purchased pursuant to joint purchase agreements petitioner argues that he purchased his interests and that the other participants acted independently in purchasing their interests respondent contends that while in form the purchases were by petitioner and the other participants ie petitioner's daughters and secretary in substance petitioner purchased the bonds as a whole retaining life interests for himself and donating the remaining4 interests to the other participants with the result that petitioner split nondepreciable assets and is not entitled to an amortization deduction we dealt with the same issue in 85_tc_309 in which we sustained respondent's contentions and rejected the taxpayer's claim of an amortization deduction and in richard hansen land inc v commissioner tcmemo_1993_248 where we applied gordon and rejected respondent's contentions and sustained the taxpayer' sec_4 we use the word remaining instead of remainder because of the secondary life interest of nancy in some of the bonds and the fact that the proper characterization of that interest is in question see infra pp claim of an amortization deduction in a case involving the acquisition of land initially we note that the fact that the bonds involved herein were tax-exempt_bonds does not operate to deprive petitioner of his claimed amortization deduction see gordon v commissioner supra pincite n citing 431_f2d_664 2d cir affg a memorandum opinion of this court we further note that there is no issue as to the amount of petitioner's claimed amortization deduction if we hold that he is entitled to such deduction the basic question is whether or not the transactions were structured in the right way ie whether they were in fact what they appear to be in form see gordon v commissioner supra 2_tc_980 this is a question that the courts have been faced with many times in a variety of contexts compare cumberland public service corp v commissioner 338_us_451 with 324_us_331 whether a sale was by a corporation or its shareholders compare also 213_f2d_914 6th cir with 164_f2d_462 4th cir dividend or capital_gain on redemption of shares of corporation we see no need to repeat we note that the extent to which amortization deductions could be taken with respect to tax-exempt income-producing property was not changed by the enactment in of sec_167 see infra p and note the underpinnings of that question which we explored in detail in gordon v commissioner supra and richard hansen land inc v commissioner supra we think it important however to recognize as we did in those cases that the fact that tax reasons generated the choice of the structure used is not in and of itself sufficient to require us to sustain respondent against the foregoing background we proceed to examine the various elements involved herein upon which the base resolution of the ultimate factual question ie were there separate purchases of a life interest by petitioner and of the remaining interests by the other parties or was there a purchase of the entire ownership of the bonds by petitioner followed by a gift of the interests in the bonds remaining after petitioner's retained_life_estate the burden_of_proof is on petitioner rule a and that burden is not lessened because this is a fully stipulated case 95_tc_82 affd 943_f2d_22 8th cir some preliminary observations are in order first we recognize as we did in gordon v commissioner supra that the holders of the remaining interests were related to petitioner ie daughters or closely identified with petitioner ie petitioner's longtime secretary while such relationships are while permenter was not related to petitioner in the same way as his daughters see sec_167 and sec_267 we are satisfied that on the basis of the record herein her continued not determinative their existence provides a basis for skepticism in accepting the form of the transaction see gordon v commissioner t c pincite moreover as we also noted in gordon the pattern of tax benefits flowing from the transactions involved herein are such as to constitute a yellow caution signal on our road to decision id pincite second a substantial portion of the stipulation dealt with assets possessed by the participants other than petitioner during the years at issue while the values of those assets particularly those of a corporation owned by the daughters is not clearly established it would appear that substantial amounts were involved and petitioner argues that the availability of such assets as a potential source of payment for the remaining interests of nancy meredith and permenter in the bonds should be considered in determining whether such interests were independently purchased we agree with respondent that the availability of such assets is irrelevant to the issue before us that such assets might have been used does not answer the question of how to characterize the transactions involved herein where the funds used were supplied by petitioner continued relationship should not be treated differently in view of the fact that we have concluded that sec_167 does not impact our conclusion see infra p we note that in 85_tc_309 we indicated that the presence of other assets available continued finally petitioner relies heavily on cases involving what he claims to be analogous transactions especially those dealing with gifts of stock to a charity followed by a redemption of such stock by the corporation we dealt at some length with these cases and cases involving seemingly analogous situations in gordon v commissioner t c pincite and concluded that such cases are sufficiently distinguishable in terms of their factual context and the issue involved so as not to furnish any significant guidance to our decision herein we continue to adhere to that view petitioner attaches great significance to the fact that gift_tax returns were filed in respect of all the funds provided by petitioner whereas in gordon v commissioner supra most of the transfers of funds by the taxpayer to the holder of the remainder_interest were not reflected in any gift_tax returns we are not persuaded that this provides a significant basis for distinguishing gordon such returns merely reflect the values of the gifts8 to the recipients which happen to coincide with the amounts of the funds transferred although the gift_tax returns stated that the gifts were cash gifts such self-serving labeling is not determinative and its impact is not significant in light continued to the holder of the remainder but not used was a factor unfavorable to the taxpayer's position see supra note of the other factors discussed herein which cause us to conclude that interests in the bonds themselves were the subject matter of the gifts moreover the tax impact of the gifts ie the potential loss at an indeterminate future date of a portion of petitioner's estate_tax exemption by virtue of the utilization of the unified_credit is a far cry from the income_tax consequences of the receipt of wages by hansen in richard hansen land inc v commissioner tcmemo_1993_248 petitioner's principal argument rests on the absence of any legal_obligation on nancy meredith or permenter to use the funds provided by petitioner to acquire the remaining interests while this is an important element it is not controlling as our opinion in gordon v commissioner supra makes clear indeed as we pointed out in gordon the freedom of nancy meredith and permenter legally to refuse to utilize the funds provided by petitioner to pay for the remaining interests is of minimal significance where the facts reveal that the entire transaction was set up around the expectation that the joint implementation of the taxpayer's investment strategy would occur gordon v commissioner t c pincite n we think that the pattern of the transactions herein unquestionably falls within the expectation parameter unquestionably petitioner was the architect of the investment strategy and cf 932_f2d_109 2d cir affg tcmemo_1989_493 orchestrator of its implementation we are aware that the parties have stipulated that 'because of julian's tax financial and business expertise meredith and nancy generally consult with julian about all major or significant financial transactions ' but such a general description lacks the quality necessary to support the conclusion that there was meaningful advance consultation and exercise of independent judgment by nancy and meredith in respect of the specific transactions involved herein to say nothing of the fact that the stipulation does not include any reference to permenter moreover we note that exhibits a executed by petitioner and nancy meredith or permenter were uniformly dated the same day as the confirmations from prudential bache the amounts of funds provided from time to time by petitioner to nancy meredith and permenter were within pennies equal to the amounts of the checks they issued to prudential bache by way of contrast the separate funds of the trust in gordon v commissioner supra were used albeit to a minor extent the time spans between confirmation payment and closing dates reflected in exhibit to this opinion are such as to indicate that neither nancy meredith nor permenter had any meaningful opportunity or desire to exercise dominion and control_over the funds and elect not to participate in the purchases in short we are satisfied that on the basis of the record as a whole petitioner like the taxpayer in gordon v commissioner supra acquired the entire ownership in the bonds and then divided that ownership by retaining a life interest and transferring the remaining interests to nancy meredith and permenter in arriving at this conclusion we recognize that we reached an opposite result in richard hansen land inc v commissioner supra however the factual circumstances in hansen land were quite different in particular in the case of richard hansen he acquired the remainder_interest with funds that he received as taxable_income in a transaction whose bona fides were not questioned by respondent his wholly owned corporation whose separateness was also not questioned by respondent acquired the amortizable term_interest and the kammerzells utilized their own separate funds concededly the disposition of cases such as the one before us inevitably involves the difficult task of line drawing but as we have previously observed the necessity of drawing lines is part of the daily grist of judicial life and should not influence us to adopt another rule simply to avoid difficulties in application see 52_tc_830 revd on other grounds 436_f2d_1281 3d cir 66_tc_340 fn ref omitted in view of our conclusion we have no need to address the application of sec_167 in respect of the transactions under the date and date agreements and the question whether nancy's secondary life interest constituted a remainder_interest for the purpose of that section see h rept pincite2 h conf rept pincite in view of the foregoing decision will be entered for respondent exhibit pages - not reproducible for electronic dissemination
